Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, new prior art Hamada is cited below which is considered most relevant to the claims as currently amended. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Pub 2009/0061289 newly cited).
In regard to claims 1, 9 and 10, Hamada et al. teach a vehicle including a battery pack (paragraph [0144]) comprising a battery module, comprising: a cell assembly including a plurality of laminate-type secondary batteries (laminate cells 120 - paragraph [0150]) having electrode leads (cell positive terminals 125, cell negative terminals 126, module positive terminal 151, module negative terminal 152) formed to protrude in a front and rear direction and stacked on each other in a left and right direction  (see figure 3 below, left and right directions being front and rear directions, paragraphs [0146]); 
a bus bar assembly (components listed below) located at a front side or a rear side of the cell assembly at which the electrode leads 125, 126 are formed, the bus bar assembly including a bus bar  frame (side walls 121c, 121d) having a perforation hole through which at least one of the electrode leads protrudes (figure 3) and a bus bar (terminal joints 127, module positive terminal 151, module negative terminal 152) mounted to an outer surface of the bus bar frame and having a conductive metal to electrically connect the plurality of laminate-type secondary batteries (paragraph [0154]); 
and a heat-shrinkable tube (seal member 160, 260 - paragraph [0164] - 260 has same construction as first embodiment) formed to be shrunk by heat and configured so that the cell assembly is located therein, the heat-shrinkable tube being provided to surround a side surface of the cell assembly and a portion of the bus bar assembly (paragraphs [0164], figure 3),
the portion of the bus bar assembly being an outer circumference of the outer surface of the bus bar frame, the heat-shrinkable tube 160 having an open portion exposing a central region of the bus bar assembly 127, 140, 151, the central region including a location at which the at least one of the electrode leads 125, 126, 151, 152 protrudes through the bus bar frame (paragraph [0154] - seal member covers all parts except the vent and module terminals, see annotated figure below - what elements are considered “leads” or “current collectors” are variable in the prior art as the claims do not require structural or material requirements to differentiate between the conductive metal elements).

    PNG
    media_image1.png
    602
    1000
    media_image1.png
    Greyscale

	The claim differs from the prior art in requiring pouch type cells.  However, the prior art teaches laminate cells which a person of ordinary skill in the art would appreciate is an electrode assembly within a laminate pouch in a manner which obviates a “pouch-type” cell; additionally, as shown in figure 3 of the prior art the heat shrinkable material 160, 260 is in a shape to encompass the battery module and may be tubular.  Further, changes to size and shape of the prior art thermally shrinkable sheet are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claim 2, the heat-shrinkable tube 160 is configured to be in contact with a part of an accommodation portion of a secondary battery located at an outermost side in the left and right direction, among the plurality of pouch-type secondary batteries (heat shrinking integrally covers in all directions - paragraph [0154]).
In regard to claims 3 and 4, the heat-shrinkable tube 160 has an uneven structure formed corresponding to an outer surface of sealing portions of the plurality of pouch-type secondary batteries, such as a plurality of embossing structures partially ridged in an outer direction are formed at an outer surface of the heat-shrinkable tube (see figure 1, in between modules 110 and around terminal and vent components, paragraphs [0144]).

Claims 5-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. as applied to claim 1 above, and further in view of Lee et al. (US Pub 2016/0233465 cited in IDS).
In regard to claim 5, Hamada et al. teach the battery module according to claim 1 which may include an adhesive tape (paragraph [0154) but does not specifically disclose a thermally conductive adhesive added to be interposed between the cell assembly and the heat-shrinkable tube. 
However, Lee et al. teach a similar battery module including laminate cells 100 in cartridges and the desirability to include a bus bar assembly that includes: a bus bar frame (housing structures 300 including lower sections 302) located at a front side or a rear side of the cell assembly at which an electrode lead 101 is formed, the bus bar frame having a perforation hole through which at least one electrode lead passes and protrudes (between ribs - see figure 1, paragraphs [0058-0108]).   Further, Lee et al. teach the desirability to include a thermally conductive adhesive N or to make the cartridge components from a thermally conductive adhesive to increase heat dissipation efficiency and protect against vibration and impact inside of the cartridge structure between the frame and the cells (paragraphs [0039-0042, 0114-0132], figure 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thermally conductive adhesive between the cells and heat shrinkable tube in the battery module of Hamada et al. to increase heat dissipation efficiency and protect against vibration as taught by Lee et al.  
In regard to claim 6, Lee et al. teach the thermally conductive adhesive N covers an entire side portion of the plurality of pouch-type secondary batteries (figure 8 - as noted in paragraph [0129] the cartridge itself, such as C1 and C2 may be formed of the thermally conductive polymer).
In regard to claim 7, Lee et al. teach the thermally conductive adhesive N, C1, C2 has an interposing portion disposed between adjacent secondary batteries of the plurality of stacked pouch-type secondary batteries (figure 7-8 - cartridge components C or adhesive N between cells).
In regard to claim 8, 14 and 15, Lee et al. teach including a thermally conductive adhesive or forming the cartridge components from thermally conductive fillers and polymers and workable ranges for the properties of such components (paragraphs [0129-0134]) such as nylon polymers with aluminum filler in a manner which obviates the material requirements of claims 8, 14 and 15. 



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. as applied to claim 1, and further in view of Matsushita Electric (JP 2001-167747 cited in IDS, using applicant’s provided machine transition).
In regard to claims 11-13, Hamada et al. teaches the battery module according to claim 1 as applied above but does not disclose materials for the heat-shrinkable tube.  However, Matsushita Electric teaches a similar battery module wherein cells 1 with a terminal cover 2 (i.e. a bus bar assembly) with extending leads 4 are wrapped with a heat shrinkable tube 5 and the desirability for the heat shrinkable tube to include a PET tape 6 which is a display label which enables high quality appearance for the battery pack (see paragraphs [0004-0023], figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the heat shrinkable tube to include a PET label portion in the battery module of Hamada et al. as such has a high-quality appearance as taught by Matsushita Electric.  Further, as the PET material of the prior art is indistinguishable from the claimed material, such is reasonably assumed to be transparent depending on the thickness of the polymer film used which should be made as thin as possible to reduce cost and weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-15 of co-pending Application No. 16/769,479 (reference application, now US Pub 2020/0388805 of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the co-pending claims.  All of the features of the instant claims are found in the claims of the co-pending application or obviated with the prior art for the reasons cited above in the prior art rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3,977,906.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723